Citation Nr: 1141215	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for myelofibrosis.

2.  Entitlement to service connection for renal failure due to tubular necrosis, claimed as end stage renal failure, to include as secondary to myelofibrosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 until June 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a video hearing in October 2009 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  In September 2011 VA received a waiver of RO initial consideration of evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Myelofibrosis was not manifest in service, or within one year after discharge, and is unrelated to service, including to exposure to Agent Orange.

2.  Renal failure due to tubular necrosis was not manifest in service, and is unrelated service.

3.  Renal failure due to tubular necrosis, to include any increase or aggravation, is unrelated to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  Myelofibrosis was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Renal failure due to tubular necrosis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).	

3.  Renal failure due to tubular necrosis is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran's file was reviewed by the Director of Compensation Service and in July 2011 a report was issued regarding the etiology of the claimed disorders.  Given the breadth of review and sufficiency of the report, the Board finds that VA's duty to provide an examination has been met.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at an October 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Due Process

The Veteran has submitted numerous prior Board decisions which he contends support his claims.  Pursuant to 38 C.F.R. § 20.1303 (2011), decisions of the Board are considered nonprecedential as each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, because different evidence in cases of other veterans affects the outcome of each individual case, prior Board decisions do not compel the conclusion that the facts in this case call for grants of service connection.  While the Board has considered the prior Board decisions, they are not binding and do not carry controlling weight over the outcome of this appeal; rather, the facts of this particular case alone are determinative.

During his 2009 hearing, the Veteran contended that the treatment of prior Board decisions as nonpresidential was a denial of the procedural due process guaranteed under the Fifth and Fourteenth Amendments of the United States Constitution.  Specifically he argued that VA's claims process bore a strong similarity to the civil judicial process to the extent that the RO acts in similar capacity to a trial court, the Board an appellate body, and the U.S. District Court of Appeals for Veterans Claims as the Supreme Court.

While the Board appreciates the Veteran's analogy, it is, in this case, an inappropriate syllogism.  Agency adjudicative bodies are not, in many capacities, analogous to civil courts.  The RO and Board function in their capacities as organs of the Department of Veterans Affairs and are bound accordingly by regulations promulgated by the Secretary, and the limits placed upon it by the Administrative Procedure Act.  Pub. L. No. 79-404, 60 Stat. 237; 5 U.S.C. 500 et seq.  With regard to whether prior Board decisions are to be afforded precedential value, the Secretary had made the decision that they should not, and accordingly has promulgated a regulation to that effect.  The Board is bound by such regulation.

Here, the Veteran has been given every opportunity available under the applicable laws and regulations to submit all evidence which he wishes to be considered in his case.  He has been informed of the necessary evidence needed to prevail in his claims both verbally and in writing.  He has taken the opportunities provided to submit numerous copies of medical reports, lay statements, and medical opinions from processionals, and provided testimony to the undersigned.  

The Board finds no due process violation has been committed as a result of the nonpresidential character of prior Board decisions, and the issues certified as on appeal may properly be adjudicated without prejudice to the appellant.

Service Connection

Veterans are entitled to compensation from VA for disabilities "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for myelofibrosis, a kind of leukemia, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2011). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for renal failure on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2011).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran avers that myelofibrosis is due to contact with benzene either from exposure to Agent Orange or as a result of exposure to aircraft fuel.  As an initial matter, the Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records do not reflect any complaints specifically referable to myelofibrosis.  On periodic in-service examinations in October 1962, November 1962, October 1964, July 1965, September 1966, September 1967, January 1969, June 1969, October 1972, September 1975, December 1977, June 1978,  and February 1979, the clinical evaluation was normal with regard to the heart, vascular system, endocrine system, skin, lymphatics, and neurology.  On retirement examination in February 1982 the above systems were again normal, and the Veteran affirmatively denied any history of tumor, growth, cyst and cancer.

Initially the Board notes that the foregoing service treatment records show no evidence of myelofibrosis or renal failure including at separation in 1982.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2011).  Nevertheless, a review of the post-service evidence leads to the conclusion that the claimed disabilities are not related to active service or a service-connected disease or injury for the reasons discussed in greater detail below. 

Following separated from active service in June 1982, the Veteran presented to an emergency room in June 2005 and was found to be profoundly anemic.  He underwent a bone marrow biopsy and it was discovered that he had myelofibrosis.

In September 2006 renal function was reported to have been been deteriorating over the preceding three weeks.  A November 2006 record indicated that in mid November 2005 the Veteran experienced a spontaneous splenic rupture and required an emergent splenectomy.

In a June 2007 letter, Dr. D.H. indicated he had been treating the Veteran for myelofibrosis since June 2005.  He described myelofibrosis as a kind of leukemia that reduces the number of red blood cells and platelets in the blood stream.  The disease begins when a single stem cell becomes malignant.  The body begins to produce fibrotic material, i.e. scar tissue, that eventually displaces all health stem cells from the bone marrow.  As a result, less and less health bone marrow survives to produce red blood cells and platelets.  Dr. D.H. stated that it is "easy to see that a person exposed to a carcinogen like Agent Orange" could develop myelofibrosis, and he concluded that it is "very likely that exposure to Agent Orange is what caused" the Veteran's myelofibrosis.  In so concluding, he opined that the Veteran may likely have been asymptomatic for up to thirty-five years before the ramifications of the disease became apparent.

A February 2007 progress note indicates that the Veteran had aggressive renal failure due to acute tubular necrosis "without clear reason," mild hypertension, and hyperlipidemia.  Following a review of his symptoms and laboratory findings, the impressions included progressive renal failure and myelofibrosis with ablative allogeneic stem cell transplant from his identically matched sister.

A March 2007 note relating to the Veteran's acute tubular necrosis indicated that he had a 15 year history of smoking tobacco cigars, but had quit in 1996.  

On Agent Orange examination in April 2007, the Veteran reported having been diagnosed with myelofibrosis in 2005 and undergoing over one hundred blood transfusions since that time.  He had no known urinary problems, however the prostate was enlarged.  The Veteran endorsed deployment in Vietnam from April 1971 until November 1972.  He denied having handled or sprayed Agent Orange and was unsure if he had been in an area that had been directly sprayed.  

Testing in May 2007 indicated decreased bilateral renal filtration and excretion.  A renal biopsy revealed acute tubular necrosis, secondary to a history of myelofibrosis.  Another May 2007 consultation note indicated that the Veteran had been diagnosed with myelofibrosis roughly one year prior and subsequently underwent myeloablative allogeneic peripheral blood stem cell transplant from his sister.  The Veteran had also been seen for further evaluation of chronic kidney disease, which had been related to acute tubular necrosis.

An August 2007 letter to Dr. D.H. from Dr. S.N. stated that on consultation with another physician from the renal pathology division, it was determined that the Veteran had acute tubular necrosis and chronic interstitial nephritis.  It was suspected that some of the tubular nuclei changes and tubulointerstitial infiltrate may have been related to a viral infection.  Dr. S.N. opined that she had found no other reversible potential cause for the Veteran's kidney failure.

In an August 2007 letter to VA, the Veteran averred that although he had not been diagnosed with myelofibrosis until 2005, his energy levels and cognitive ability had begun to degrade as early as 1998.  In June 2008 the Veteran stated that myelofibrosis is a diseases that occurs in the general United States population at a rate of 1 in 500,000.  He indicated that multiple melanoma and chronic lymphocytic leukemia are disease which are closely related to myelofibrosis, and pointed to the fact that these closely-relate disorders are presumed under VA regulations to be caused by Agent Orange.  Accordingly, he rationalized, "it is more reasonable than not to assume that a person exposed to Agent Orange will have an increased likelihood of contracting any one of these diseases," including myelofibrosis.

Included with the claims file in an article from December 2007 titled Pathogenic Mechanisms in Primary Myelofibrosis, which draws a link between myelofibrosis and exposure to thorium dioxide, and petroleum manufacturing plant (especially toluene and benzene).

In January 2008 and June 2008 letters, Dr. D.H. opined that the myelofibrosis is a malignant disease caused by the mutation of plural potential hematopoietic stem cells.  He noted that the etiology of the disease has been related to other carcinogenic agents including exposure to chemical agents such as thorium dioxide.  Because Agent Orange has been shown to have carcinogenic properties, he reasoned, it is logical to assume that Agent Orange is linked to myelofibrosis.  He concluded that, having reviewed the Veteran's history, Agent Orange exposure is the only plausible explanation for the Veteran's myelofibrosis.  In June 2009, Dr. D.H. submitted an additional letter opining that kerosene and diesel fuel both contain benzene, and that research has shown benzene to be related to myelofibrosis.  He again concluded that the Veteran's exposure to Agent Orange and benzene is likely the cause of his myelofibrosis.

In his July 2008 notice of disagreement, the Veteran endorsed exposure to aircraft lubricants and jet fuel in addition to Agent Orange.

A June 2009 letter from Dr. W.T. stated that "it is logical to consider that [the Veteran's] myelofibrosis is related to his history of extensive exposure to Agent Orange/Benzene during his service time in Vietnam."  He went on to say that although there is no direct epidemiological evidence of a relation between Agent Orange or benzene and myelofibrosis, the lack of such evidence is the result of the rarity of myelofibrosis

In an October 2009 letter, Dr. D.H. stated that the Agent Orange, in power form, was dissolved into kerosene or diesel fuel to aid in its dispersion as a defoliant.  He also stated that both kerosene and diesel fuel contain benzene that cannot be refined out of the final product.  According to Dr. D.H., benzene is a "known probable cause" of myelofibrosis.  With regard to an Institute of Medicine study conducted in 1994 and focused on the effect of Agent Orange exposure on persons in Vietnam, Dr. D.H. cited to the study which itself recognized that, having been completed in 1994, there were some cancers with longer latency periods that may have been yet to manifest themselves but were nonetheless caused by Agent Orange.   Myelofibrosis has an average latency period of 35 to 40 years.  He noted several recorded instances in which benzene exposure has been shown to have led to myelofibrosis, and stated that it was a well established fact that the development of myelofibrosis was linked to benzene exposure.  Based on his review of the Veteran's exposures to Agent Orange during service, Dr. D.H. concluded that his levels of exposure "must have been sufficient enough" to have caused the Veteran's myelofibrosis.

In August 2010, Dr. S.S. of the Veterans Health Administration reported that myelofibrosis occurs in the general population at a rate of .2 cases per 100,000 people.  While toxins including benzene confer an increased risk of myelofibrosis, most cases are idiopathic.  Nonetheless, she also mentioned that there are many case reports associating benzene exposure with myelofibrosis.  Dr. S.S. concluded that there was "no evidence relating Agent Orange exposure to myelofibrosis," and that although reports link benzene exposure and myelofibrosis, she found no evidence that the Veteran was exposed to benzene.  Furthermore, she stated that there are "no records about the solvents used with Agent Orange." 

In June 2011, the Director of VA's Environmental Agents Service stated that he believed neither myelofibrosis nor acute tubular necrosis were associated with exposure to benzene or Agent Orange contaminated with dioxin, and further stated that dioxin is not a derivative of benzene.  The Director conceded that long-term exposure to benzene, toluene and radiation are possible risk factors associated with myelofibrosis; however the definitive cause of myelofibrosis is unknown.  Benzene toxicity is thought to damage bone marrow, and in general benzene toxicity occurs secondary to long-term exposures over many years.  Short-term exposures, such as breathing high levels of benzene, can result in death, drowsiness, dizziness, rapid heart rate, headaches, tremors, confusion and unconsciousness.  Roughly 50 percent of the nationwide exposure to benzene results from smoking tobacco and other exposures to tobacco smoke.

The Director referred to epidemiologic studies regarding the health of Vietnam veterans as a consequence of Agent Orange exposure.  These studies are complicated by the fact that such veterans would also have been exposed to varying levels of other toxins, including fuels containing benzene.  Nonetheless, epidemiologic studies have not found an increased rate of myelofibrosis in Vietnam veterans, leading to the conclusion that as a group it is unlikely that these veterans were exposed to toxic levels of benzene.  Based on the foregoing, he concluded that it is unlikely that the Veteran's myelofibrosis and resulting renal failure were due to exposure to herbicides or benzene derivatives.

During his October 2009 hearing before the undersigned, the Veteran stated that he did not have any direct contact with Agent Orange or benzene, other that his contact with kerosene flight fuel.  He stated that during service he assisted crew chiefs in refueling aircraft with jet fuel.   In a written statement of July 2008 he also indicated that he assisted with the refueling of aircraft and that fuelling hoses sometimes had JP-5 jet fuel on the outside of the hose.  With regard to such activities he said that "it might sound odd that the flight crew would do these menial tasks but we took pride in the face that the next crew would get an aircraft that was fueled and clean."  In an October 2010 letter the Veteran reiterated that after each flight mission, he assisted the flight engineer in refueling the aircraft, stating that there was no one working in the fuel pit except for the aircrew conducting refueling.  He stated that aircraft fuel was often spilled on the ground and that he kept a separate pair of gloves for handling the fuel hoses as they often became soaked with fuel.

In considering the lay and medical history detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, while symptoms such as of fatigue are capable of lay observation, the onset of myelofibrosis is not.  Nonetheless, the Veteran has not endorsed in-service symptomatology of myelofibrosis and has indicated his belief that given the disease's latency period, no in-service symptoms would have been detectable.  As is illustrated by the voluminous record, the cause of myelofibrosis is complex and poorly understood even to physicians and specialists.  Thus, the Board notes that the Veteran is not competent to comment on the etiology of myelofibrosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to statements the Veteran has made relating to his exposure to aircraft fuels, the Board finds such statements to be consistent with the nature and circumstances of his service - his DD-214 indicated that he was a was a Naval Flight Officer.  The Veteran was awarded two Republic of Vietnam Meritorious Unit Citations and a Vietnam Service Medal, and the Board finds that exposure to Agent Orange is presumed to have occurred.  38 C.F.R. § 3.307(a) (2011).

As stated, for a Veteran who was exposed to an herbicide agent during active military, naval, or air service, certain disease are presumed to have been incurred during service even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  Such disease include Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; soft-tissue sarcoma; Parkinson's disease; and ischemic heart disease.  Myelofibrosis is not among the listed diseases.  Additionally, myelofibrosis is not among the chronic disease for which service may be presumed under the circumstances specified within 38 C.F.R. § 3.309(a) (2011).

Nonetheless, even where evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to warrant entitlement to service connection on a direct basis, the evidence must show a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  To that end, the Veteran essentially avers that exposure to benzene, whether from Agent Orange, aircraft fuel, or another source, caused the development of myelofibrosis.

The Board has been presented with competing competent evidence regarding the etiology of the Veteran's myelofibrosis.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In June 2007, the Veteran's private primary physician, Dr. D.H., stated that he found that carcinogens like Agent Orange could develop myelofibrosis and hence exposure to Agent Orange "very likely" caused the Veteran's myelofibrosis.   In January and June 2008 he again reasoned that because Agent Orange has been shown to have carcinogenic properties, it is logical to assume that it may also cause myelofibrosis.

Dr. D.H. has also averred, in general terms, to a connection between benzene and myelofibrosis, noting that kerosene and diesel fuel both contain benzene and that research has shown benzene to be related to myelofibrosis.  In October 2009 he said that based on his review of the Veteran's exposures to Agent Orange during service, he found the Veteran's levels of exposure to benzene "must have been sufficient enough" to have caused the Veteran's myelofibrosis.

While Dr. D.H. is competent to opine on the relationship between Agent Orange and benzene exposure to the subsequent development of myelofibrosis, the Board finds his reasoning to be generalized and of limited probative value in establishing such a link.  Furthermore, the Board also draws attention to the June 2009 letter from Dr. W.T. indicating that while it may by "logical to consider that [the Veteran's] myelofibrosis is related to his history of extensive exposure to Agent Orange/Benzene during his service time in Vietnam," he admitted that there is no direct epidemiological evidence of a relation between Agent Orange or benzene and myelofibrosis.
 
Dr. D.H.'s only reference to the Veteran's specific level of exposure was in an October 2009 statement, and even then he only mentioned the Veteran's exposure to Agent Orange.  The Board further notes that while Dr. D.H. is competent with regard to medical issues, he is not competent to comment on the Veteran's level of exposure to Agent Orange when the Veteran himself has said that he is unsure of what, if any, direct exposure he had with the herbicide.  To the extent that Dr. D.H. relates benzene exposure to myelofibrosis, at no point does he quantify the Veteran's personal level of exposure or the level of exposure necessary to raise one's risk of developing myelofibrosis.  Nor is he competent to assess the levels of benzene which may have been present in JP-5 jet fuel or any other aircraft fuels used by the Veteran during his service.

The Board concedes that the Veteran may have been exposed to aircraft fuels, however as commented by the Director of Environmental Agents Service one possible factor in the development of myelofibrosis is long-term exposure to benzene.  The Director notes that the effects of short-term exposures to benzene included death, drowsiness, dizziness, rapid heart rate, headaches, tremors, confusion and unconsciousness - none of which the Veteran has endorsed.  The Director also discussed epidemiologic studies which concluded that there was no connection between Agent Orange exposure and myelofibrosis.

In sum, the more probative evidence indicates that the Veteran's myelofibrosis developed many years after service and is not related to service, to include an in-service exposure to Agent Orange or benzene.  Rather, the objective evidence shows only that long-term exposure to benzene may result in an increased risk for the development of myelofibrosis.  Here, the Veteran's exposures, by his own account, were limited to incidental exposure from periodically refueling aircraft during service.

In conclusion, the preponderance of the evidence is against the claim of entitlement to service connection for myelofibrosis, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

With regard to renal failure due to tubular necrosis, the Veteran has not alleged, and the record does not include any evidence that either renal failure or tubular necrosis were incurred in service, and they disorders are unrelated to a service-connected disease or injury.  Rather, the evidence shows that renal failure is due to tubular necrosis.  Tubular necrosis is secondary to myelofibrosis - a non-service-connected disability.  Thus, preponderance of the evidence is also against this claim, and no doubt is left to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for myelofibrosis is denied.

Service connection for renal failure is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


